Case: 09-20836       Document: 00511712776         Page: 1     Date Filed: 01/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2012
                                     No. 09-20836
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk



ANDREW GONZALES,

                                                  Plaintiff-Appellant,

versus

WANDA J. ISBELL, Nurse Practitioner; TAWONA HOLMES, Registered Nurse;
NATASHA DAVIS, Licensed Vocational Nurse;
ISABEL GEORGE, Licensed Vocational Nurse;
MARGRET CROSS, Licensed Vocational Nurse;
STACY CAMPBELL, Licensed Vocational Nurse;
GENGER GALLOWAY, Licensed Vocational Nurse,

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:08-CV-1492




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       Andrew Gonzales, Texas prisoner # 1289340, filed a pro se, in forma pau-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 09-20836    Document: 00511712776      Page: 2    Date Filed: 01/04/2012

                                  No. 09-20836

peris 42 U.S.C. § 1983 complaint arguing that defendants were deliberately
indifferent to his need for medical treatment for a kidney stone and did not
respond to his complaints of severe pain. He also claimed that despite his condi-
tion, he was forced to perform manual labor.
      Where an appellant fails to identify error in the district court’s analysis,
it is the same as if he had not appealed. Brinkmann v. Dallas Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are
afforded liberal construction, even pro se litigants must brief arguments to pre-
serve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Gonzales
does not challenge the district court’s determination that the defendants are
entitled to Eleventh Amendment immunity for any claims raised against them
in their official capacities, so he has abandoned the issue on appeal. See id.
at 224-25; Brinkmann, 813 F.2d at 748.
      This court reviews a summary judgment de novo. Nickell v. Beau View of
Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011). Gonzales has made no showing
of deliberate indifference. The medical records and Gonzales’s recitation of the
facts indicate that he was frequently treated for his kidney stone. He has not
shown that defendants ignored his complaints, refused treatment, “or engaged
in any similar conduct that would clearly evince a wanton disregard for any ser-
ious medical needs.” See Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).
Gonzales’s claim regarding the ineffectiveness of his pain medication exhibits
merely a disagreement about his medical treatment, which is insufficient to
raise a genuine dispute as to a material fact on a claim of deliberate indifference.
See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); FED. R. CIV. P. 56(a).
      With respect to his claim that defendants were deliberately indifferent to
his need for work restrictions on account of his medical condition, Gonzales does
not challenge the district court’s determination that “such actions were beyond
the scope of [the defendants’] practice.” Similarly, he does not challenge the
determination that Isbell did not revoke his work-restriction pass on Novem-

                                         2
   Case: 09-20836    Document: 00511712776      Page: 3   Date Filed: 01/04/2012

                                  No. 09-20836

ber 20, 2007, but rather it was the result of a clerical error. By failing to chal-
lenge the district court’s reasoning, Gonzales has abandoned the issues on
appeal. See Brinkmann, 813 F.2d at 748.
      Gonzales asserts that the court abused its discretion by denying his
motions for discovery. The record reflects that the defendants provided Gonzales
with copies of his medical records for the relevant time period; relevant portions
of the University of Texas Medical Branch’s Offender Orientation Handbook; and
relevant portions of Gonzales’s grievance records. Gonzales does not demon-
strate how the additional discovery would have rebutted the evidence introduced
by defendants demonstrating that he received adequate medical care for his
condition. Because he fails to show how the additional discovery would have
created a genuine dispute as to a material fact on his deliberate-indifference
claim, the court did not abuse its discretion. See Raby v. Livingston, 600 F.3d
552, 561 (5th Cir. 2010).
      Gonzales has failed to show that the summary judgment was in error, so
it is AFFIRMED.




                                        3